DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-14
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			11 and 12
Amended claims: 				None
New claims: 					15-22
Claims currently under consideration:	1-10 and 13-22
Currently rejected claims:			1-10 and 13-22
Allowed claims:				None

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 13-18, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe (US 2001/0039264).
Regarding claim 1,  Abe teaches a composition comprising: a characterizing flavor (corresponding to trehalose (Abstract) and added flavor component [0030]); a taste modifying composition including six non-polar amino acids (corresponding to proline, 
Regarding claim 2, Abe teaches the invention as disclosed above in claim 1, including the non-polar amino acids are proline, alanine, valine, glycine, leucine, and isoleucine ([0018]).
Regarding claim 3, Abe teaches the invention as disclosed above in claim 1, including the composition comprising six non-polar amino acids (corresponding to proline, alanine, valine, glycine, leucine, and isoleucine [0018]). 
Regarding claim 4, Abe teaches the invention as disclosed above in claim 1, including the composition comprising six non-polar amino acids (corresponding to proline, alanine, valine, glycine, leucine, and isoleucine [0018]).
Regarding claim 5, 
Regarding claim 6, Abe teaches the invention as disclosed above in claim 1, including the polar amino acids are aspartic acid and glutamic acid ([0020]).
Regarding claim 7, Abe teaches the invention as disclosed above in claim 1, including the composition includes about 24-92% by weight of the characterizing flavor (corresponding to weight ratio of amino acid composition to trehalose being 0.45-1.6/0.5-5.0 [0016]), which overlaps the claimed range. 
Regarding claim 13, Abe teaches the invention as disclosed above in claim 1, including the composition is in the form of a powder ([0028]).
Regarding claim 14, 
Regarding claim 15, Abe teaches the invention as disclosed above in claim 14, including the non-polar amino acids are proline, alanine, valine, glycine, leucine, and isoleucine ([0018]).
Regarding claim 16, Abe teaches the invention as disclosed above in claim 14, including the polar amino acids are threonine, histidine, lysine, arginine, tyrosine ([0018]), aspartic acid, serine, and glutamic acid ([0020]).
Regarding claim 17, Abe teaches the invention as disclosed above in claim 14, including the polar amino acids are aspartic acid and glutamic acid ([0020]).
Regarding claim 18, Abe teaches the invention as disclosed above in claim 14, including the composition includes about 24-92% by weight of the characterizing flavor (corresponding to weight ratio of amino acid composition to trehalose being 0.45-1.6/0.5-5.0 [0016]), which overlaps the claimed range.
Regarding claim 22, Abe teaches the invention as disclosed above in claim 14, including the composition comprising six non-polar amino acids (corresponding to proline, alanine, valine, glycine, leucine, and isoleucine [0018]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-10 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2001/0039264) as applied to claims 1 and 14 above, and further in view of Brandt (Brandt, L.A., “Pouring on Flavor in Beverages”, 2003, prepared Foods, https://www.preparedfoods.com/articles/107184-pouring-on-flavor-in-beverages).
Regarding claim 8,  Abe teaches the invention as disclosed above in claim 1, including the composition includes about 24-92% by weight of the characterizing flavor (corresponding to weight ratio of amino acid composition to trehalose being 0.45-1.6/0.5-5.0 [0016]) and that a flavoring additive is included in the composition for its inclusion in food and drink ([0030]).  It does not teach that the composition includes about 0.1-6% by weight of the taste modifying composition.
However, Brandt teaches that the amount of flavoring in a beverage depends on processing conditions and the content of other ingredients (page 1, paragraph 1), which implies that the concentration of the other ingredients such as the taste modifying composition will vary as well.  
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Abe to have an amount of taste modifying composition as taught by In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Since Abe discloses that the composition includes about 24-92% by weight of the characterizing flavor and the concentration, it also discloses that the composition comprising an amount of taste modifying composition of about 8-76%.  However, the addition of a flavor additive will decrease the content range of taste modifying 
Regarding claim 9,  Abe teaches the invention as disclosed above in claim 8, including the composition includes amounts of the non-polar amino acids that overlap the claimed range ([0018]).
Regarding claim 10,  Abe teaches the invention as disclosed above in claim 8, including the composition includes amounts of the polar amino acids that overlap the claimed range ([0018], [0020]).
Regarding claim 19,  Abe teaches the invention as disclosed above in claim 14, including the composition includes about 24-92% by weight of the characterizing flavor (corresponding to weight ratio of amino acid composition to trehalose being 0.45-1.6/0.5-5.0 [0016]) and that a flavoring additive is included in the composition for its inclusion in food and drink ([0030]).  It does not teach that the composition includes about 0.1-6% by weight of the taste modifying composition.
However, Brandt teaches that the amount of flavoring in a beverage depends on processing conditions and the content of other ingredients (page 1, paragraph 1), which implies that the concentration of the other ingredients such as the taste modifying composition will vary as well.  
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Abe to have an amount of taste modifying composition as taught by Brandt.  As the amount of taste modifying composition is a variable that can be modified, among others, by adjusting the amount of flavor composition, with the concentration of the taste modifying composition both decreasing/increasing as the concentration of the In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch
Regarding claim 20,  Abe teaches the invention as disclosed above in claim 19, including the composition includes amounts of the non-polar amino acids that overlap the claimed range ([0018]).
Regarding claim 21,  Abe teaches the invention as disclosed above in claim 19, including the composition includes amounts of the polar amino acids that overlap the claimed range ([0018], [0020]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 17, and 18 of co-pending Application No. 17/262,739 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 1, 14, 17 and 18 require features of instant claims 1 and 14, except requiring the amino acids to be in a particular molar concentration; however, the selection of concentrations that fall within the claimed equimolar concentration renders the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, 18, and 19 of co-pending Application No. 17/262,738 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 1, 15, 18, and 19 require features of instant claims 1 and 14, except requiring the amino acids to be in a particular molar concentration; however, the selection of concentrations that fall within the claimed equimolar concentration renders the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim (US 2015/0150291)
Tamotsu (US 3,573,066)
Baniel (WO 2016/189385) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
/KELLY P KERSHAW/Examiner, Art Unit 1791